DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2018/054212, filed on 2/21/2018, which claims priority from US provisional application 62/463556, filed on 2/24/2017.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2011/0314431) in view of Yue et al. (US PGPub 2005/0221619, Yue hereinafter). 
Regarding claim 19, Kim discloses a method, comprising:
determining, by a hardware computer and based on an etch bias model, an etch bias for a pattern to be etched using an etch step of a patterning process (Figs. 1, 5, 13, abstract, paras. [0010], [0011], [0059]-[0063], [0069], [0075], [0079], [0097], [0099], a controller 1301 oversees the functions of modules including an etch bias calculator 1307, and an etch bias model is used to calculate and predict an etch bias value for a pattern to be etched following exposing the pattern of a photomask on a wafer in a photolithography process), the etch bias model comprising a patterning material concentration (Fig. 4, paras. [0061]-[0062], [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density for the photoresist pattern 30 disposed on the wafer); and
adjusting the patterning process based on the determined etch bias (Figs. 1, 5, 13, paras. [0055]-[0057], [0059]-[0060], [0065]-[0070], [0095]-[0096], [0099], [0101], [0104], the target layout is corrected using the determined etch bias value). However, although Kim discloses the etch bias model comprising a patterning material concentration (Fig. 4, paras. [0061]-[0062], [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density for the photoresist pattern 30 disposed on the wafer), Kim does not appear to explicitly describe wherein the model comprises a function of an etch plasma species concentration and a patterning material concentration. 
Yue discloses an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration (Figs. 1, 14, 15, paras. [0006]-[0007], [0027]-[0030], [0045]-[0059], [0062]-[0063], the lateral etch trim amount of a feature 21 of a pattern formed from a patterned light-sensitive material 16, and a process model is used to relate etch trim amount data with a variable parameter. The process model includes forming the relationship between the trim amount and the amount of gas in the etch process, such as O2 ratio). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration as taught by Yue in the method as taught by Kim since including an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration is commonly used to provide improved accuracy in representing the etch process to permit process control (Yue, abstract, paras. [0006]-[0008]).
 Regarding claim 20, Kim as modified by Yue discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least perform the method of claim 19 (Kim, Figs. 1, 5, 13, abstract, paras. [0010], [0011], [0059]-[0063], [0069], [0075], [0079], [0097], [0099], a controller 1301 oversees the functions of the etch bias calculator 1307 and determines the etch proximity correction, and the etch bias calculator calculates the etch bias value from the etch bias model).


Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious the etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step, and including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step; and adjusting the patterning process based on the determined etch bias. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious the etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step, and including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step; and adjust the patterning process based on the determined etch bias. These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kim discloses a method, comprising: determining, by a hardware computer and based on an etch bias model, an etch bias for a pattern to be etched using an etch step of a patterning process based on an etch bias model (Figs. 1, 5, 13, abstract, paras. [0010], [0011], [0059]-[0063], [0069], [0075], [0079], [0097], [0099], a controller 1301 oversees the functions of modules including an etch bias calculator 1307, and an etch bias model is used to calculate and predict an etch bias value for a pattern to be etched following exposing the pattern of a photomask on a wafer in a photolithography process), the etch bias model comprising a formula including a variable associated with a spatial property of the pattern (paras. [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density); and adjusting the patterning process based on the determined etch bias (Figs. 1, 5, 13, paras. [0055]-[0057], [0059]-[0060], [0065]-[0070], [0095]-[0096], [0099], [0101], [0104], the target layout is corrected using the determined etch bias value). However, Kim does not describe including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step. 
	Yue discloses an etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step (paras. [0047], [0058], the etch model forms a relationship between trim amount and amount of gas), and including a mathematical term comprising a natural exponential function that is fitted or based on an etch time of the etch step (paras. [0048]-[0050], the etch rate ratio model is determined using an exponential curve fit). However, Yue does not disclose or render obvious the detail that the mathematical term comprises a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step. 
	Toprac et al. (US Patent 5,926,690) discloses an etch bias model that includes a photoresist etch time and etch rate as variables as part of the model to determine etch bias (col. 5, lines 18-67, col. 6, lines 50-67), but Toprac does not teach or render obvious the etch bias model including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step. 
Zach et al. (US PGPub 2007/0143733) discloses a mathematical model used for determining a lateral etch bias (paras. [0026]-[0031]), but Zach does not teach or suggest etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step, and including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882